Smith, P. J.
This is an action which was brought before a justice of the peace to enforce a mechanics’ lien for $251.65, exclusive of interest. There was a trial in the circuit court where the cause was removed by appeal, which resulted in judgment for plaintiff for $257.01, with costs, from which the defendants have appealed.
The defendants assail the judgment on the ground that the justice had no jurisdiction of the action because the amount claimed exceeded the sum of $250..
Section 6159, Revised Statutes, provides that in counties having over fifty thousand inhabitants, of which the county of Jackson, the county where the action was brought,' is one, justices of the peace shall have jurisdiction in all actions brought to enforce mechanics’ liens as provided by law for enforcing liens in the circuit court, when the amount claimed to be due does not exceed $250. It is, therefore, manifest *322that the justice had no jurisdiction of the subject-matter of the action.
And the rule is that, when the circuit court becomes possessed of a cause by appeal the lawful jurisdiction depends upon the jurisdiction of the justice. Batchelor v. Bess, 22 Mo. 402; Weeb v. Tweedie, 30 Mo. 490; Stone v. Corbett, 20 Mo. 354.
The question of jurisdiction is entitled to be heard whenever and wherever raised. Bray v. Marshalls, 66 Mo. 122; Stone v. Corbett, 20 Mo. 354.
Hence, it follows that neither the justice nor the circuit court bad jurisdiction of the ■ subject-matter of tbe action, so that it only remains for us to reverse the judgment, which is ordered accordingly.
All concur.